DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:
The recitation of “in the plate-shaped magnetic work body” (claims 3 and 5, lines 3-4) is believed to be --in the magnetic work body unit--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 2, line 2) is unclear. The recitation renders the claim indefinite because parent claim 1 previously recite a plurality of plate-shaped magnetic work bodies, therefore it is unclear if the body from the recitation above is part of the plurality of bodies previously recited in claim 1. For examination purposes, the recitation has been examined as --the plurality of plate-shaped magnetic work bodies--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2013/0283822) in view of Saito (US 2015/0033763).
Regarding claim 1, Shen discloses a magnetic work body unit (refer to Fig. 1) comprising:

While Shen discloses the inner surfaces of a duct, Shen fails to explicitly disclose a rectangular duct.
However, Saito teaches a magnetic refrigeration device (refer to Fig. 1), comprising a flowing direction of a heat medium between inner surfaces of a rectangular duct (refer to duct 110, and par. 38, lines 6-8), in order to maintain a temperature gradient generated within the duct and to suppress heat exchange with the outside low (refer to par. 38, lines 10-12).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Shen such that the duct is a rectangular duct in view of the teachings by Saito, in order to maintain a temperature gradient generated within the duct and to suppress heat exchange with the outside low.

Regarding claim 2, Shen meets the claim limitations as disclosed above in the rejection of claim 1. Further, Shen discloses wherein the plurality of plate-shaped 

Regarding claims 4 and 6, Shen as modified discloses a magnetic heat pump device comprising the magnetic work body unit (refer to Fig. 1) according to claims 1 and 2, in which a heat medium is made to flow, but fails to explicitly disclose a magnetic field changing mechanism configured to change a magnitude of a magnetic field applied to a magnetic work body of the magnetic work body unit; a heat medium moving mechanism configured to move the heat medium between a high temperature end and a low temperature end of the magnetic work body unit; a heat dissipation side heat exchanger configured to cause the heat medium on a side of the high temperature end to dissipate heat; and a heat absorption side heat exchanger configured to cause the heat medium on a side of the low temperature end to absorb heat.
However, Saito further teaches the magnetic refrigeration device (refer to Fig. 1), comprising a magnetic field changing mechanism (10) configured to change a magnitude of a magnetic field applied to a magnetic work body (110) of the magnetic work body unit; a heat medium moving mechanism (refer to par. 42, lines 3-4, wherein said mechanism is a pump) configured to move the heat medium between a high temperature end (80b) and a low temperature end (80a) of the magnetic work body unit; a heat dissipation side heat exchanger (50) configured to cause the heat medium on a side of the high temperature end (80b) to dissipate heat; and a heat absorption side heat exchanger (40) configured to cause the heat medium on a side of the low 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Shen by providing a magnetic field changing mechanism configured to change a magnitude of a magnetic field applied to a magnetic work body of the magnetic work body unit; a heat medium moving mechanism configured to move the heat medium between a high temperature end and a low temperature end of the magnetic work body unit; a heat dissipation side heat exchanger configured to cause the heat medium on a side of the high temperature end to dissipate heat; and a heat absorption side heat exchanger configured to cause the heat medium on a side of the low temperature end to absorb heat in view of the teachings by Saito, in order to generate hot heat and cold heat by a magnetocaloric effect.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2013/0283822), Saito (US 2015/0033763), and further in view of Ueno (JP 2016-151393, as provided by Applicant).
Regarding claims 3 and 5, Shen meets the claim limitations as disclosed above in the rejection of claims 1 and 2. Further, Shen discloses the facing inner surfaces of the rectangular duct in the magnetic work body unit, but fails to explicitly disclose wherein an interval regulation piece is bent and formed on a side of one end contacting either one of the facing inner surfaces.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Shen by providing an interval regulation piece being bent and formed on a side of one end contacting either one of the facing inner surfaces in view of the teachings by Ueno, in order to provide support to each of the plurality of plate-shaped magnetic work bodies within the inner surfaces of the rectangular duct.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763